IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 779 MAL 2014
                               :
              Respondent       : Cross Petition for Allowance of Appeal
                               : from the Order of the Superior Court
                               :
         v.                    :
                               :
                               :
CLAUDE DESCARDES,              :
                               :
              Cross-Petitioner :


                                   ORDER


PER CURIAM

      AND NOW, this 7th day of April, 2015, the Cross Petition for Allowance of

Appeal is DENIED.